198 F. Supp. 2d 1381 (2002)
In re AMERICA ONLINE, INC., COMMUNITY LEADERS LITIGATION
No. 1443.
Judicial Panel on Multidistrict Litigation.
April 15, 2002.
Before WM. TERRELL HODGES, Chairman, JOHN F. KEENAN, MOREY L. SEAR, BRUCE M. SELYA,[*] JULIA SMITH GIBBONS, D. LOWELL JENSEN and J. FREDERICK MOTZ,[*] Judges of the Panel.

TRANSFER ORDER
WILLIAM TERRELL HODGES, Chairman.
This litigation presently consists of three actions: one action each in the District of New Jersey, the Southern District of New York and the Southern District of Ohio.[1] Before the Panel is a motion by the AOL defendants,[2] pursuant to 28 U.S.C. § 1407, to centralize these actions in the Southern District of New York for coordinated or consolidated pretrial proceedings. No party to these three actions opposes the motion.
On the basis of the papers filed and hearing session held, the Panel finds that the actions in this litigation involve common questions of fact arising out of similar allegations relating to whether the AOL defendants owe plaintiffs minimum wages and overtime wages for time spent in the AOL community leader program under either the Fair Labor Standards Act, 29 U.S.C § 201, et seq., and/or various states' wage and hour statutes. Centralization under Section 1407 in the Southern District of New York will serve the convenience of the parties and witnesses and promote the just and efficient conduct of the litigation, while accordingly being necessary in order to avoid duplication of discovery, prevent inconsistent pretrial rulings and conserve the resources of the parties, their counsel and the judiciary.
We are persuaded that the Southern District of New York is the appropriate transferee forum for this litigation. We note that i) the action pending there is furthest advanced, and ii) the New York district is the unopposed choice of the parties.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the actions on the attached Schedule A and pending outside the Southern District of New York are transferred to the Southern District of New York and, with the consent of that court, assigned to the Honorable George B. Daniels for coordinated or consolidated pretrial proceedings with the action pending there.

SCHEDULE A

District of New Jersey

Pamela Spencer Johnson, et al. v. America Online, Inc., et al., C.A. No. 2:01-5462

Southern District of New York

Kelly Hallissey, et al. v. America Online, Inc., et al., C.A. No. 1:99-3785


*1382 Southern District of Ohio


Donald Lowe, et al. v. America Online, Inc., C.A. No. 3:01-478
NOTES
[*]   Judges Selya and Motz did not participate in the decision of this matter.
[1]  A fourth actionAnn Johnson, et al. v. America Online, Inc., et al., N.D. California, C.A. No. 5:01-21083was recently remanded to California state court. Accordingly, the question of inclusion of this action in any Section 1407 proceedings is now moot.
[2]  America Online, Inc. (AOL); America On-line Communities, Inc. (AOL Communities); and AOL Time Warner, Inc. (AOL Time Warner) (collectively referred to as AOL defendants).